Title: From George Washington to Joshua Lewis, 4 August 1757
From: Washington, George
To: Lewis, Joshua



To Captn Joshua LewisSir,
Fort Loudoun, Augt 4, 1757.

I received yours of the 3d instant, covering a size and necessary roll of your company; which, being incomplete, is not what I wanted. Whenever you get all your company under your own command, you are to have them completed with necessaries agreeably to orders; and then to transmit me an exact size and necessary roll of the whole; and afterwards you are each month

to send me a return of your company, as usual, and a general return of its necessaries agreeably to the enclosed form.
I wrote to you fully yesterday; when I desired you to send what spare Blankets you had, to this place, so soon as you arrived at Pattersons. I have sent you the articles of war; which you will return when you are done with them.

G:W.

